LAWSON, Justice.
This is an original petition for mandamus.
The petition shows that petitioner, Jimmy Argo, is confined in jail in Jefferson County; that he filed a petition for writ of habeas corpus in the Circuit Court of Jefferson County wherein he sought his discharge on the ground that he had been denied “a fair and speedy trial”; that after a hearing petitioner was ordered remanded to jail; that petitioner has appealed from that order.
The purpose of the instant petition seems to be to have this court order the trial judge to retry the habeas corpus proceeding on the ground that he was denied a fair hearing on the trial which resulted in the order from which he has appealed.
If error was committed in the habeas corpus proceeding it will be corrected on appeal.
Writ of mandamus is denied.
Denied.
LIVINGSTON, C. J., and MERRILL and COLEMAN, JJ., concur.